Virgin, J.
When the plaintiff, by direction of her aunt, took the key from the bureau drawer, unlocked the trunk and took therefrom the savings bank book, her aunt said: " Now keep this, and if anything happens to me, bury me decently and put a headstone over me, and anything that is left is yours.” This, in our opinion, constituted a gift causa mortis.
The former entry of, " subject also to Cath. E. Curtis,” which the depositor caused the bank officer to make in March, 1878, in her savings bank book, and also in the book of the bank, showed that she then had in contemplation a gift to the plaintiff, but it was not completed by delivery. Northrup v. Hale, 73 Maine, *15366. But ou May 30, 1883, only four days before her death, the declaration above quoted, accompanied by the manual delivery of the deposit book, rendered unmistakable her intention. The delivery was sufficient. Hill v. Stevenson, 63 Maine, 364; Pierce v. Five Cents Sav. Bank, 129 Mass. 425 ; Tillinghast v. Wheaton, 8 R. I. 536.
Nor did the special qualification annexed to the gift defeat it. This was only coupling the gift with the trust that the donee should provide for the funeral of the donor. 2 Sch. Per. Prop. (2d ed.) § 195 ; Hills v. Hills, 8 M. & W. is precisely in point, and has been approved by the court in Clough v. Clough, 117 Mass. 85. See also Davis v. Ney, 125 Mass. 590. If there are any debts, the plaintiff must see them paid. Pierce v. Five Cents Sav. Bank, supra.

Judgment for the plaintiff for the amount due on bank book.

Peters, C. J., Walton, Libbey, Emery and Haskell, JJ., concurred.